OPINION
PER CURIAM:
We overrule Motley v. Parks, 432 F.3d 1072 (9th Cir.2005), the precedent on which it relies, Moreno v. Baca, 400 F.3d 1152 (9th Cir.2005), and United, States v. Harper, 928 F.2d 894 (9th Cir.1991), and later cases that rely on it, including United States v. Baker, 658 F.3d 1050 (9th Cir. 2011), Sanchez v. Canales, 574 F.3d 1169 (9th Cir.2009), and United States v. Lopez, 474 F.3d 1208 (9th Cir.2007), to the extent they hold that “there is no constitutional difference between probation and parole for purposes of the fourth amendment.” Motley, 432 F.3d at 1083 n. 9 (internal quotation marks omitted). These cases conflict with the Supreme Court’s holding that “parolees have fewer expectations of privacy than probationers.” Samson v. California, 547 U.S. 843, 850, 126 S.Ct. 2193, 165 L.Ed.2d 250 (2006).
United States v. King, 672 F.3d 1133 (9th Cir.2012), is vacated, and the case is *1190referred to the original panel for disposition consistent with this opinion.